The offense is unlawfully transporting intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
According to the testimony of the State witness Foster, appellant at his request, procured and brought to him a pint of whisky, Foster *Page 653 
furnishing the money. There is testimony that appellant's act was purely for the accommodation of Foster and without profit to himself. Foster testified that he desired to obtain and use the whisky as medicine.
Appellant, by an exception to the main charge and by a special charge, sought to have the jury instructed that if, in fact, Foster, requiring the whisky for medicinal purposes, requested the appellant to purchase it and that appellant, acting purely as Foster's agent and without personal profit, procured the whisky from another and brought it to Foster, a verdict of not guilty should have resulted. The State's Counsel concedes that in declining to amend his charge in accord with this view, the learned trial judge was in error. The cases in point are Mayo v. State, 92 Tex.Crim. Rep., 245 S.W. Rep., 241; White v. State, 93 Tex.Crim. Rep., 247 S.W. Rep., 557.
The judgment is reversed and the cause remanded.
Reversed and remanded.